Citation Nr: 1004397	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-07 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Atlanta, Georgia.  The Veteran testified 
before the undersigned Veterans Law Judge in August 2009; a 
transcript of that hearing is associated with the claims 
folder.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  RO rating decisions dated in May 2002 and July 2003 
denied the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to 
migraine headaches; the Veteran did not appeal these 
decisions.

2.  Evidence associated with the claims file after the last 
final denial in July 2003 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim 
as well as raises the reasonable possibility of 
substantiating the Veteran's previously disallowed claim for 
hypertension.


CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's request to reopen his 
previously disallowed claim of entitlement to service 
connection for hypertension, the Board is reopening this 
claim.  Therefore, no purpose would be served by undertaking 
an analysis of whether there has been compliance with the 
notice and duty to assist requirements set out in the 
Veterans Claims Assistance Act (VCAA) of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)) as it pertains to the issue of whether to reopen his 
claim.

Analysis

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, a veteran may request 
that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the 
claim and review its former disposition.  Id.  38 C.F.R. 
§ 3.156(a) (2009) defines 'new and material evidence' as 
evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  

Historically, the record reflects that the Veteran was 
previously denied entitlement to service connection for 
hypertension, to include as secondary to migraine headaches, 
by RO rating decisions dated in May 2002 and July 2003.  The 
Veteran did not perfect an appeal as to either of these 
rating decisions within the applicable time period; thus, 
they are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  In July 2004, correspondence was received 
from the Veteran requesting that the VA reopen and grant his 
claim of service connection for hypertension as secondary to 
migraine headaches.  The RO determined in its October 2004 
rating decision that new and material evidence had been 
presented sufficient to reopen this claim, but determined 
that the underlying claim for service connection should be 
denied.  The Veteran perfected an appeal of this rating 
decision.

Initially, the Board notes that the RO's decision to reopen 
the Veteran's claim is not binding on the Board.  Rather, 
the Board also must make this threshold preliminary 
determination before proceeding further because it affects 
its jurisdiction to adjudicate the claim on the underlying 
merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring 
that the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

At the time of the prior final denial in these matters, as 
issued in a July 2003 RO rating decision, the evidence under 
consideration consisted of various lay statements by the 
Veteran, his service treatment records, various VA and non-
VA treatment records, and multiple VA examination reports.  
In brief, such evidence reflected that the Veteran had been 
receiving treatment for hypertension since at least January 
2001.  See Letter from Dr. D.S.F., Jr., dated in January 
2001.  Although the Veteran's service treatment records 
reflected occasional elevated blood pressure readings, there 
was no evidence of any diagnosis or treatment for 
hypertension during service.  There was, however, evidence 
of a diagnosis and treatment for migraine headaches as well 
as some indication that such headaches were associated with 
or triggered by vasomotor rhinitis.  See Service Neurology 
Consult dated in May 1983.  Finally, post-service medical 
evidence showed continued treatment for migraine headaches; 
at least one neurology record notes the Veteran's belief 
that his headaches are associated at times with 
hypertension.  See VA Neurology Note dated in January 2003.  
None of the medical evidence of record at the time of the 
July 2003 RO rating decision specifically addressed the 
etiology of the Veteran's hypertension.  

The RO indicated in its July 2003 denial that the evidence 
failed to demonstrate that the Veteran's current 
hypertension manifested during service or was otherwise 
related to service.  Additionally, the RO noted that the 
evidence did not support a finding that his hypertension was 
secondarily related to his service-connected migraine 
headaches.  

Since the July 2003 RO rating decision, additional evidence 
has been associated with the claims file including, more lay 
statements by the Veteran, additional VA and non-VA 
treatment records, VA examination reports related to the 
Veteran's service-connected feet and headache disabilities, 
records associated with the Veteran's claim for disability 
benefits from the Social Security Administration, and 
personal testimony provided at an August 2009 Board hearing.  

Pertinent to the current appeal, the newly submitted 
evidence contains VA treatment records which show that the 
Veteran received treatment for hypertension as early as 
March 1999, and not January 2001.  There are also letters 
from a physician affiliated with a neurodiagnostic, 
headache, and sleep disorder center which indicate that it 
was observed that the Veteran's blood pressure elevates when 
he has headaches and that he "suffers from frequent 
secondary headaches due to high [blood pressure]."  See 
Letters by Dr. B.K. dated in December 2004 and January 2005.  
This physician noted that the Veteran's previous physician, 
Dr. J.S.F., Jr., also felt that his headaches are associated 
with episodic elevated blood pressure.  See id.  Finally, 
treatment records dated in 2008 state that the Veteran's 
blood pressure increases as a result of his headaches.  See 
Treatment Records from Valdosta Medical Associates dated in 
January and May 2008.  

The foregoing evidence is clearly material to the Veteran's 
previously disallowed claim because it is competent medical 
evidence which suggests that a relationship may exist 
between his hypertension and service-connected migraine 
headaches.  Such evidence was not previously of record, 
relates to the reasons for the previous denial, and raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for hypertension.  Thus, the Board 
finds that the Veteran has submitted new and material 
evidence and his claim of entitlement to service connection 
for hypertension is considered reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to migraine headaches, 
is considered reopened, and to this extent the claim is 
granted.  


REMAND

As discussed above, the Veteran has submitted competent 
medical evidence which relates current hypertension to his 
service-connected migraine headaches.  However, such 
evidence consists of no more than bare conclusions with no 
discussion as to what contemporaneous clinical evidence or 
recorded lay history supports such conclusions.  Thus, it is 
insufficient upon which to award service connection.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical 
opinions).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the relevant inquiry when assessing the 
probative value of a medical opinion is whether the opinion 
reflects application of medical principles to an accurate 
and complete medical history).  

Nevertheless, the Board observes that this evidence is 
sufficient to "indicate" that a current disability "may be 
associated" with service and/or a service-connected 
disability, thereby triggering VA's duty to obtain 
additional medical evidence.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  As 
such, the Board finds that a remand is necessary to obtain 
additional medical evidence which adequately addresses the 
etiology of the Veteran's current hypertension.  Seeing as 
the Veteran was diagnosed with migraine headaches during 
service, medical evidence should be obtained as to whether 
the Veteran's hypertension manifested during service or 
within the presumptive period, see 38 C.F.R. §§ 3.307, 3.309 
(2009).  Alternatively, an opinion should be provided as to 
whether any current hypertension is proximately due to or 
aggravated by his service-connected migraine headaches.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. 
§ 3.310 (2009).

As a final note, additional evidence has been received since 
the issuance of the February 2006 statement of the case.  
Therefore, the agency of original jurisdiction (AOJ) is 
directed to review and consider this evidence in its 
readjudication of the Veteran's claim.  See 38 C.F.R. 
§§ 19.31, 19.37, 19.38 (2009).  Additionally, the Veteran 
should be provided with an opportunity to submit any 
additional evidence or information which may support his 
claim for service connection, including additional 
supporting evidence from Drs. B.K. and J.S.F., Jr.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he should 
submit information and/or evidence 
regarding any treatment received for 
hypertension from private medical providers 
and/or VA facilities as well as the dates 
of such treatment.  After securing any 
necessary release from the Veteran, obtain 
these records.  All efforts to obtain any 
records, including any response from the 
facility/provider, should be documented in 
the claims file.

2.  The AOJ should also request that the 
Veteran either (i) contact Drs. B.K. and 
J.S.F., Jr., and request that they submit a 
statement in support of their opinion that 
the Veteran's hypertension is secondary to 
migraine headaches, or (ii) provide 
sufficient information such that the VA can 
contact Drs. B.K. and J.S.F., Jr., and 
request a rationale for these opinions.  
See Letters by Dr. B.K. dated in December 
2004 and January 2005.  

3.  After all outstanding evidence has 
been identified and associated with the 
claims file, schedule the Veteran for a VA 
hypertension examination.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the entire 
record, examining the Veteran, and 
performing any medically indicated 
testing, the examiner should provide 
opinions as to the following questions.  A 
detailed rationale should be provided for 
all opinions and should reflect 
consideration of the medical and lay 
evidence of record.
    
    (a) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
hypertension manifested during service or 
within one year of his separation from 
service (prior to March 1987).  
    
    (b) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that hypertension is 
proximately due to (caused by) or 
aggravated (chronically worsened) by the 
Veteran's service-connected migraine 
headaches.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, to include all 
evidence associated with the claims file 
since the February 2006 statement of the 
case, and determine if the Veteran has 
submitted evidence sufficient to warrant 
entitlement to the benefit sought.  Unless 
the benefit sought on appeal is granted, 
the Veteran and his representative, if 
any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


